Title: To George Washington from General William Howe, 21 December 1777
From: Howe, William
To: Washington, George



Sir
Philadelphia 21st December 1777

I have deferred answering your Letter of the 28th November, daily expecting to receive the promised List of Prisoners in your Possession, which I was sorry to find Mr Boudinot had no Knowledge of when he met my Commissary on the 2d Instant; but having directed a Letter to

be written to him on that Subject, I trust he will not longer delay so necessary a Communication, more particularly when I am given to understand you will have Pleasure in affording them every Degree of Relief their unfortunate Situation will admit.
I shall be ready to return your Officers in Proportion upon their Parole, as soon as I receive mine from you.
I hope you will excuse my Compliance with your Request of the 14th Instant for granting Passports to Vessels carrying Provisions and Fuel for the Troops under the Articles of the Convention, conceiving it would not be possible to prevent the Passports being improperly used, and being hopeful the Troops may be permitted to embark at Rhode Island agreeable to Genl Burgoynes Request which will make such Provision unnecessary: The Transports designed for that Service sailed from home some Time ago.
In consequence of a former Letter from you a Vessel was ordered to be laden at New York, and proceed with Flour to Boston for the Troops; this Want being supplied, I trust that Fuel may be procured without any great Inconvenience, or a Necessity for Passports from me, even tho the Troops should not embark so soon as I expect. With due Respect I am Sir your most obedient Servant

W. Howe

